Citation Nr: 0815893	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO. 03-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
the left knee disability. 

2. Entitlement to an evaluation in excess of 10 percent for 
the right knee disability, prior to September 5, 2002.

3. Entitlement to an evaluation in excess of 20 percent for 
the right knee disability, since September 5, 2002. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to March1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee. 

This case was remanded by the Board in November 2006 for 
further development. However, the record does not show 
compliance with the Board's remand directives. It has been 
held that compliance by the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Having reviewed the entirety of the record, including that 
generated as a result of the November 2006 remand, the Board 
must again REMAND this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran is seeking increased ratings for her left knee 
disability and for her right knee disability; 10 percent 
prior to September 5, 2002, and 20 percent since 
September 5, 2002. 

In November 2006, the Board remanded the claim in part for 
the AMC/RO to obtain the veteran's private medical records 
from her private orthopedist, John Hancock, MD, in 
Morrisburg, Tennessee. The RO/AMC was to contact the veteran 
and have her obtain the names and addresses of all medical 
care providers who have treated her left and right knee 
problems. Thereafter, those records, in particular, those of 
Dr. John Hancock, in Morrisburg, Tennessee, were to be 
obtained. The RO/AMC was also told that to the extent that 
the attempt to obtain the records was unsuccessful, the 
claims file should contain documentation of the attempts 
made. The veteran was also to be informed of the negative 
results, and given the opportunity to submit the sought after 
records. 

A review of the claims folder showed that also in 
November 2006, the RO/AMC sent the veteran a letter in 
connection with her claim. She was told to complete and 
return an Authorization and Consent to Release Information to 
authorize release of information from any doctor and/or 
hospitals concerning treatment she had received. The RO/AMC 
did not attempt as a result of the remand to obtain the 
orthopedic records from Dr. John Hancock, nor was the veteran 
notified that she specifically needed to obtain Dr. Hancock's 
records. 

The law requires that in complying with its duty to assist 
claimants, VA must make reasonable efforts to assist a 
claimant in obtaining evidence identified by the claimant, 
which is necessary to substantiate the claim, and that if VA 
is unable to obtain all of the relevant records sought, VA 
will advise the claimant of the records it is unable to 
obtain; explain the efforts made to obtain those records; and 
describe any further action to be taken with respect to the 
claim. 38 U.S.C.A § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. After securing the appropriate release 
of information from the veteran, the 
RO/AMC should obtain the veteran's 
orthopedic records from Dr. John Hancock, 
Morrisburg, Tennessee. To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made. The veteran should also be 
informed of the negative results, and 
should be given opportunity to obtain and 
submit the sought after orthopedic 
records. 

2. After performing the development set 
forth above, and if deemed necessary by 
the RO/AMC, the veteran should undergo 
additional VA orthopedic examination in 
connection with the claims. 

The claims folder, and copies of all 
relevant medical records, must be made 
available to the examiner who must 
acknowledge such receipt and review in 
any report generated by this examination. 
All indicated studies should be 
performed. 

3. Following such development, the RO/AMC 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

4. The RO/AMC should readjudicate the 
claims for increased ratings for the 
veteran's right and left knee 
disabilities. If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





